Case: 18-11046    Date Filed: 12/18/2018   Page: 1 of 4


                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11046
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:03-cr-60235-JIC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ARNE SOREIDE,

                                                          Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (December 18, 2018)




Before TJOFLAT, NEWSOM, and EDMONDSON, Circuit Judges.
              Case: 18-11046    Date Filed: 12/18/2018    Page: 2 of 4


PER CURIAM:



      Arne Soreide, proceeding pro se, appeals the district court’s denial of his

post-judgment motion requesting a copy of the “evidence file” from his underlying

criminal trial. No reversible error has been shown; we affirm.

      In 2004, Soreide was convicted of conspiracy to commit mail and wire

fraud, mail and wire fraud, money laundering, engaging in prohibited monetary

transactions, and filing fraudulent tax returns. Soreide’s convictions were affirmed

on direct appeal. United States v. Soreide, 177 F. App’x 31 (11th Cir. 2006).

      In 2007, Soreide filed a motion to vacate his sentences under 28 U.S.C.

§ 2255. The district court denied the motion, and this Court denied Soreide a

certificate of appealability. Then, Soreide filed three post-judgment motions for

relief, each of which was denied.

      In January 2018, Soreide filed the motion at issue in this appeal. Soreide

requested a copy of the “evidence file” from his criminal trial. Soreide said he had

a copy of the docket sheet and had access to the trial transcripts through PACER

but had no access to the “evidence file.” The district court denied the motion

without explanation.

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by lawyers and will, therefore, be liberally construed.” Tannenbaum v. United


                                         2
              Case: 18-11046     Date Filed: 12/18/2018    Page: 3 of 4


States, 148 F.3d 1262, 1263 (11th Cir. 1998). When a pro se litigant fails to raise a

claim on appeal, however, the claim is deemed abandoned; and we will not review

it. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008); see United States v.

Gonzalez, 834 F.3d 1206, 1221 (11th Cir. 2016) (applying Timson in the context

of a criminal appeal).

      Soreide’s chief argument on appeal is that his 2004 convictions should be

vacated because (1) he was denied the opportunity to review his indictment before

his arraignment and (2) the Federal Bureau of Investigation committed jury

tampering and obstruction of justice by speaking with a juror. These challenges to

his 2004 convictions are outside the scope of this appeal and will not be

considered.

      About the evidence file, Soreide says only that -- if he had a copy of the

evidence file before his criminal trial -- he could have successfully challenged his

indictment as being legally and factually incorrect. Because Soreide’s appellate

brief, construed liberally, contains no argument challenging the district court’s

denial of his post-judgment motion for a copy of the evidence file, that issue is

deemed abandoned. See Timson, 518 F.3d at 874.

      Moreover, the record evidences that all trial exhibits were returned to the

respective parties in open court at the end of Soreide’s criminal trial. Given that




                                          3
               Case: 18-11046     Date Filed: 12/18/2018    Page: 4 of 4


the district court no longer possessed the trial exhibits, we see no error in the

district court’s denial of Soreide’s motion.

      AFFIRMED.




                                           4